           Case 1:21-cv-00779-GHW Document 24 Filed 09/16/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 9/16/2021
----------------------------------------------------------------- X
                                                                  :
HILARY A. BEST,                                                   :
                                                                  :
                                                  Plaintiff,      :         1:21-cv-779-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
JAMES MERCHANT, et al.,                                           :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Plaintiff’s September 15, 2021 request to adjourn the pre-motion conference regarding

Defendant’s proposed motion to dismiss, Dkt. No. 23, is granted. The pre-motion conference

scheduled for September 24, 2021 is adjourned to October 5, 2021 at 3:00 p.m. The conference will

be held in Courtroom 12C of the United States District Court for the Southern District of New

York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York 10007.

The parties are directed to appear before the Court at that time.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff.

         SO ORDERED.

Dated: September 16, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
